Title: To Benjamin Franklin from John Coakley Lettsom, 13 September 1781
From: Lettsom, John Coakley
To: Franklin, Benjamin


Sambrook house Basinghall Street Sept. 13. 1781
May I request Dr. Franklin’s acceptance of the publications herewith sent. The octavo volume by Captn. Carver is more interesting, on acct. of the importance of a Country whose back settlements it describes, and which is one day destined, I hope, to form the hemisphere of freedom—

I expected to include in two 8vo volumes the whole of Dr. Fothergill’s works, but so many essays have been discovered since his decease, worthy of preservation, that the whole cannot be included in less than three volumes, or one large Quarto. The natural history part will be embellished with coloured engravings—
Should Dr. Franklin ever condescend to favour me with any Remarks, or anecdotes respecting our late amiable friend, they will be highly acceptable to
J. C. Lettsom
 
Addressed: To / Benj. Franklin / Paris—
Notation: Lettsom 18 Sept. 1781.
